*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-13-0003065
                                                               06-OCT-2016
                                                               09:02 AM




            IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                                 ---o0o---


      KILAKILA #O HALEAKALÂ, Petitioner/Appellant-Appellant,

                                     vs.

   BOARD OF LAND AND NATURAL RESOURCES, DEPARTMENT OF LAND AND
  NATURAL RESOURCES, SUZANNE CASE,1 in her official capacity as
   Chairperson of the Board of Land and Natural Resources, and
                      UNIVERSITY OF HAWAI#I,
                Respondents/Appellees-Appellees.


                             SCWC-13-0003065

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0003065; CIV. NO. 12-1-3070)

                             OCTOBER 6, 2016

          RECKTENWALD, C.J., NAKAYAMA AND McKENNA, JJ.,
           WITH McKENNA, J., CONCURRING SEPARATELY, AND
    POLLACK, J., DISSENTING SEPARATELY, WITH WHOM WILSON, J.,
      JOINS IN PART, AND WILSON, J., DISSENTING SEPARATELY



      1
            State of Hawai#i Board of Land and Natural Resources (BLNR)
chairperson Suzanne Case was automatically substituted as a respondent/
appellee-appellee in place of former BLNR chairperson William J. Aila, Jr.,
who was sued in his official capacity. Hawai#i Rules of Appellate Procedure
(HRAP) Rule 43(c)(1) (2010).
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

               OPINION OF THE COURT BY RECKTENWALD, C.J.

             This case concerns a conservation district use permit

for construction of the Advanced Technology Solar Telescope

(ATST) on the island of Maui, in an area at the summit of

Haleakalâ that was set aside for astronomical observatories in

1961.     Haleakalâ is a site of great cultural and spiritual

importance to the Native Hawaiian community.            It also bears

scientific significance for astronomical studies, and is a

popular visitor destination.

             The Board of Land and Natural Resources (Board or BLNR)

granted a permit for the University of Hawai#i (UH) to construct

the ATST.2    Kilakila #O Haleakalâ (Kilakila), an organization

“dedicated to the protection of the sacredness of Haleakalâ[,]”

challenged BLNR’s approval of the permit to construct the ATST.

Kilakila appealed to the Circuit Court of the First Circuit and

the Intermediate Court of Appeals, and both courts affirmed

BLNR’s decision.

             This court granted certiorari review.          We conclude that

the permit approval process was not procedurally flawed by

prejudgment because BLNR’s initial permit was voided.              Nor was it

flawed by impermissible ex parte communication because BLNR


      2
             The ATST has been the subject of much litigation, including
Kilakila #O Haleakalâ v. Bd. of Land & Nat. Res., 131 Hawai#i 193, 317 P.3d 27
(2013) (Kilakila I), Kilakila #O Haleakalâ v. Univ. of Hawai#i, 134 Hawai#i 86,
332 P.3d 688 (App. 2014), cert. granted, SCWC-13-0000182 (Sept. 12, 2014),
which we are deciding today, and the case at bar.

                                       2
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

removed the original hearing officer after he communicated with a

party, and the BLNR Chairperson’s meeting with non-parties did

not address the merits of the permit approval process.              We

further conclude that BLNR validly determined that the ATST met

the applicable permit criteria and was consistent with the

purposes of the conservation district.

            Accordingly, we conclude that BLNR properly granted the

permit and affirm the ICA’s judgment.

                               I.   Background

A.    Haleakalâ, the Haleakalâ High Altitude Observatory, and the
      Proposed Advanced Technology Solar Telescope

            The summit of Haleakalâ has important cultural

significance to Native Hawaiians.           Cultural assessments performed

for the ATST determined that the Haleakalâ summit is one of the

most sacred sites on Maui, and the Haleakalâ Crater is known as

“where the gods live.”       The summit was traditionally used by

Native Hawaiians as a place for religious ceremonies, for prayer

to the gods, to connect to ancestors, and to bury the dead.

Native Hawaiians continue to engage in some of these practices at

the summit.

            The Haleakalâ summit consists of three volcanic cones,

and all are partially developed.           One volcanic cone includes

facilities belonging to the County of Maui, the State of Hawai#i,

and the federal government.         The second cone houses Haleakalâ


                                       3
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

National Park’s popular visitor outlook.         In 1961, Hawai#i

Governor William Quinn set aside 18.166 acres on the third

volcanic cone, Pu#u Kolekole, as the site of the Haleakalâ High

Altitude Observatory (HO).      Since this designation by Governor

Quinn, the site has been used for astronomical observatories and

is the only site at Haleakalâ used for these purposes.            The HO

currently consists of eight research facilities “for advanced

studies of astronomy and atmospheric sciences” owned by UH and

managed by the UH Institute of Astronomy (UHIfA).

          The HO is located in a conservation district, as

categorized by the State Land Use Commission.          Land within a

conservation district is divided into subzones.          See HAR § 13-5-

10 (1994).   The HO is in a “general subzone,” which seeks to

“designate open space where specific conservation uses may not be

defined, but where urban use would be premature.”           HAR § 13-5-

14(a) (1994).   Several types of land use are permitted in the

general subzone, including astronomical facilities.           See HAR

§ 13-5-24 (1994) (listing “[a]stronomy facilities under an

approved management plan” as one of the allowable uses in a

resource subzone); HAR § 13-5-25 (1994) (stating that “[i]n

addition to the land uses identified [for general subzones], all

identified land uses . . . for the protective, limited, and

resource subzones also apply to the general subzone, unless

otherwise noted”).

                                     4
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

               Over the past two decades, the proposed ATST was

developed through the work of the Association of Universities for

Research in Astronomy, the National Solar Observatory, and the

National Science Foundation.           Astronomers and other scientists

determined that there was a world-wide need for a telescope

capable of taking high-resolution images of the sun to study its

solar magnetic fields and its relation to solar energy, sunspots,

and flares.       No current or planned ground-based or space-based

telescope in the world has this capability.              The ATST would

consist of an 142.7-feet tall telescope observatory structure, a

support and operations building, a utility building, a parking

lot, a wastewater treatment plant, and modifications to an

existing observatory.         In 2004, after studying 72 potential

sites, Haleakalâ was chosen as the best site for the ATST because

it met or exceeded all requirements.

B.    Application for Conservation District Use Permit

               The ATST requires a conservation district use permit

(CDUP) because the HO is located in a conservation district.                    On

March 1, 2010, UHIfA submitted a conservation district use

application (CDUA) to BLNR pursuant to HAR § 13-5-31(a)3 and HAR

      3
               HAR § 13-5-31(a) (1994) details the requirements for a permit
application:

               (1) A draft or final environmental assessment, draft
               or final environmental impact statement, or proof of
               an exemption or request for an exemption from the
               chapter 343, HRS, process, as applicable;
                                                                      (continued...)

                                         5
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

§ 13-5-39(a)4.          The CDUA provided a range of detailed information

about the ATST, including a final environmental impact statement

(FEIS) and a management plan (MP).

         1.       Final environmental impact statement

                  The FEIS5 was completed in July 2009 and addressed the

environmental impacts associated with the construction and

operation of the proposed ATST Project.6                The impacts were


         3
          (...continued)
               (2) Associated plans such as location map, site plan,
               floor plan, elevations, and landscaping plans drawn to
               scale;

                  (3) The proposed land use shall address their
                  relationship with county general plans and development
                  plans;

                  (4) Any other information as determined by the
                  department;

                  (5) Signature of the landowner;

                  (6) Applicable fees;

                  (7) A minimum of twenty copies (only one original copy
                  required for site plan approvals) of the application
                  and all attachments.
      4
            HAR § 13-5-39(a) (1994) states, “Where required, management plans
shall be submitted with the board permit application[.]” A management plan
was required for the ATST because the site is located in a general subzone.
See HAR §§ 13-5-24,-25.
         5
            An environmental impact statement is “an informational document
. . . which discloses the environmental effects of a proposed action, effects
of a proposed action on the economic welfare, social welfare, and cultural
practices of the community and State, effects of the economic activities
arising out of the proposed action, measures proposed to minimize adverse
effects, and alternatives to the action and their environmental effects.” HRS
§ 343-2 (Supp. 2008).
         6
                  The FEIS was completed in accordance with several environmental
laws:        (1) the Federal National Environmental Policy Act (NEPA) Title 42,
U.S.C.       § 4321 and 40 CFR Parts 1500-1508, (2) Hawai#i Environmental Policy Act
(HEPA)       HRS § 343 and HAR § 11-200, and (3) BLNR’s requirement for an EIS to
obtain       a CDUP under HAR § 13-5-31(a)(1). The National Science Foundation was
                                                                       (continued...)

                                            6
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

“analyzed under three alternatives, two action alternatives

located within HO:      the Mees Alternative (the Preferred

Alternative) and the Reber Circle Alternative, and a No-Action

Alternative.”

            The FEIS analyzed the environmental impacts from the

ATST in the following categories:         (1) land use and existing

activities, (2) cultural, historic, and archeological resources,

(3) biological resources, (4) topography, geology, and soils, (5)

visual resources and view planes, (6) visitor use and experience,

(7) water resources, (8) hazardous materials and solid waste, (9)

infrastructure and utilities, (10) noise, (11) climatology and

air quality, (12) socioeconomics and environmental justice, (13)

public services and facilities, and (14) natural hazards.7

            Most relevant to this appeal are the FEIS’s conclusions

about the impacts on cultural and visual resources from the

construction and operation of the ATST.          Regarding the cultural

resources category, the FEIS determined:
            Construction and operation of the proposed ATST
            Project at either the Preferred Mees or Reber Circle
            sites would result in major, adverse, short- and
            long-term, direct impacts on the traditional cultural


      6
        (...continued)
the lead agency responsible for completing the FEIS, and will be funding the
construction of the ATST.
      7
            The FEIS reported the impacts in each category in several ways.
The impacts were described as direct, indirect, or cumulative, and categorized
as negligible, minor, moderate, or major. The FEIS also determined whether
the impacts were long-term or short-term in duration. Lastly, the FEIS
considered whether mitigation measures would reduce the duration, intensity,
or scale of the impacts.

                                      7
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

            resources within the ROI [Region of Influence8]. No
            indirect impacts are expected. Mitigation measures
            would be implemented; however, those measures would
            not reduce the impact intensity: impacts would remain
            major, adverse, long-term and direct.

            In addition, the FEIS found that “under the No-Action

Alternative, there would continue to be major, adverse,

long-term, direct impacts to traditional cultural resources.”

            In the visual resources and view planes category, the

FEIS analyzed the impacts from two general viewpoint areas:              (1)

land within Haleakalâ National Park and (2) various areas on the

island of Maui, where the current HO facilities are visible.                 The

FEIS determined that from either the preferred Mees site or the

Reber Circle site, the direct impact on visual resources within

the Park would be moderate, adverse, and long-term:
            No mitigation would adequately reduce this impact.
            The new structure would be visible to the point of
            co-dominance with other nearby structures. It would
            intensify the already developed appearance in its
            immediate surroundings, and would also appear to
            increase slightly the amount of horizontal space
            occupied by structures in views from within the Park.
            The new structure would not substantially alter the
            existing visual character visible in any view.

            Further, the FEIS concluded that from outside the Park,

the impact of building the ATST at either the Mees site or the

Reber Circle site “would result in minor, adverse and long-term

impact to visual resources[,]” and therefore “[n]o mitigation

would be necessary.”



      8
            “Region of Influence” refers to the HO site and surrounding areas,
including Haleakalâ National Park.

                                      8
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

            The FEIS also analyzed each category for cumulative

impacts, defined as “impacts from past, present, and reasonably

foreseeable future actions within the ROI . . . combined with the

potential impacts from the proposed ATST Project.”            In the

cultural resources category, the FEIS found that the cumulative

impacts would be major, adverse, and long-term at either site and

that implementation of mitigation measures would not reduce these

impacts.    In the visual resources category, the FEIS found that

the cumulative impacts would be major, adverse, and long-term

from areas within the Haleakalâ National Park, and negligible,

adverse, and long-term from other areas on Maui.

      2.    Management plan

            UHIfA submitted a draft MP with its CDUA on March 1,

2010, and submitted the final MP to BLNR on June 8, 2010.9             The

MP “is the governing document used for existing and future

development at HO.”      It “specifies the design and environmental

criteria that would be followed when implementing development,

and presents strategies for managing, monitoring, and protecting

the various natural and cultural resources[.]”

            The Executive Summary section of the MP summarized the

strategies offered by UHIfA to protect cultural, historic, and


      9
            The MP was meant to supersede and replace the management planning
policies and practices in UHIfA’s Long Range Development Plan (LRDP) from
January 2005. The LRDP described the general conditions at the HO site, the
principles behind the current and future scientific projects that UH planned
at the HO site, and the planning process to protect the Haleakalâ summit.

                                      9
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

archeological resources:
            Monitoring strategies are presented to ensure the
            protection of cultural, historic, and archeological
            resources through policies, practices, and procedures
            developed in consultation with Native Hawaiian
            practitioners, agencies, interested individuals, and
            the Maui community, to ensure that historic
            preservation concerns are met. Monitoring strategies
            are also presented to prevent introduction of alien
            invasive species (AIS), to protect endangered species,
            and to educate all workers and contractors as to the
            potential impacts of construction and operations on
            the cultural and biological resources. Monitoring for
            construction practices to protect all resources at the
            site is described. Finally, the MP imposes certain
            design criteria on new facilities to minimize
            inappropriate design elements within the natural
            environment at the summit.

            A final environmental assessment (FEA) was completed on

October 25, 2010.      The FEA examined the anticipated impacts from

the MP’s implementation.        The purpose of the FEA was to “inform

the relevant state agencies and the public of the likely

environmental consequences of the MP on ongoing and future

actions at HO in support of astronomical research.”             The FEA

concluded that the MP would “either have beneficial, less than

significant, or no impacts on the environment.”10

C.    BLNR Administrative Proceedings

            BLNR’s review and ultimate approval of UHIfA’s

application involved a series of events which are relevant to

this appeal.     As set forth below, these included BLNR’s grant of

a permit, Kilakila’s appeal of that permit, a contested case



      10
            The sufficiency of the FEA was challenged on appeal to this court
in Kilakila #O Haleakalâ v. Univ. of Hawai#i, 134 Hawai#i 86, 332 P.3d 688
(App. 2014), cert. granted, SCWC-13-0000182 (Sept. 12, 2014).

                                      10
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

hearing, ex parte communications involving the hearing officer,

BLNR’s dismissal of that hearing officer and appointment of a new

hearing officer, Kilakila’s motions for disclosure of any

additional ex parte communications, the new hearing officer’s

recommendation to BLNR, and BLNR’s grant of a second permit.

      1.    BLNR approval of the first ATST permit:          CDUP MA-3542

            On November 22, 2010, BLNR held its first public

hearing on the ATST’s MP and CDUA.         On December 1, 2010, BLNR

approved the MP and granted CDUP MA-3542 during its regular board

meeting.    CDUP MA-3542 permitted the construction of the ATST,

subject to several conditions.        Kilakila made three requests for

a contested case hearing11 prior to and immediately after BLNR’s

approval, and BLNR took no action on the requests.               Kilakila

subsequently appealed to the circuit court, arguing that BLNR

erred in denying Kilakila’s request for a contested case hearing




      11
            A contested case hearing is a quasi-judicial administrative
hearing conducted pursuant to HAR § 13-1-28 (2009), which states:

            (a) When required by law, the board shall hold a
            contested case hearing upon its own motion or on a
            written petition of any government agency or any
            interested person.

            (b) The contested case hearing shall be held after any
            public hearing which by law is required to be held on
            the same subject matter.

            (c) Any procedure in a contested case may be modified
            or waived by stipulations of the parties.

                                     11
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

and in granting CDUP MA-3542.12       See Kilakila I, 131 Hawai#i at

207, 317 P.3d at 41.

      2.    Contested case hearing

            While the appeal of CDUP MA-3542 was pending, BLNR

granted Kilakila’s request for a contested case hearing, and on

February 11, 2011, Steven Jacobson was appointed as the hearing

officer.

            On June 2, 2011, Kilakila filed a motion to disqualify

deputy attorneys general Linda Chow and Julie China from advising

Jacobson or BLNR at the contested case hearing.           Kilakila

asserted that Chow and China could not serve as counsel for BLNR

because “[t]hey have filed documents in circuit court arguing

that the BLNR could legally grant a conservation district use

permit for the [ATST].”       On June 28, 2011, Jacobson denied

Kilakila’s motion because he would not be relying on advice from

Chow or China in making his recommendation to BLNR.            Jacobson

dismissed the motion without prejudice so that Kilakila could

renew its motion after Jacobson issued his recommendation to

BLNR.

            The contested case hearing was held over four days,

      12
             That appeal ultimately resulted in this court’s decision in
Kilakila I, in which we held that the circuit court had jurisdiction over the
appeal pursuant to HRS § 91–14 and that Kilakila’s request for a contested
case hearing should have been granted prior to BLNR’s approval of the permit.
131 Hawai#i at 205-06, 317 P.3d at 39-40. We remanded to the circuit court
regarding Kilakila’s request for stay or reversal of CDUP MA-3542. Id. at
206, 317 P.3d at 40. The parties then stipulated to void CDUP MA-3542, which
ended the appeal.

                                     12
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

from July 18-20 and on August 26, 2011.         On February 23, 2012,

Jacobson issued his proposed findings of fact, conclusions of

law, and decision and order, recommending approval of the permit.

          On March 2, 2012, Kilakila renewed its motion, this

time to BLNR, to disqualify Chow and China.          Kilakila argued that

Chow and China have “appeared as adversaries to [Kilakila] at

hearings regarding the conservation district use application.”

On March 12, 2012, Jacobson issued his final findings of fact,

conclusions of law, and decision and order, which recommended

that BLNR approve the permit to construct the ATST.           On March 16,

2012, BLNR denied Kilakila’s March 2, 2012 motion, noting that

while Chow and China appeared as counsel for BLNR in a prior

circuit court proceeding, “the appearance by the deputy attorneys

general as counsel for the Board in that circuit court proceeding

does not disqualify the deputy attorneys general from advising

the Board in this administrative proceeding.”

     3.   Minute Order No. 14 regarding ex parte communication

          On March 19, 2012, BLNR filed Minute Order No. 14 “RE:

EX PARTE COMMUNICATION[.]”      The order explained to the parties

that BLNR had been notified that Jacobson sent an email to

UHIfA’s counsel on March 15, 2012.        In the email, which was

attached to the order, Jacobson stated that he had received

“inappropriate ex parte pressure and activity by US Senator

[Daniel] Inouye’s and the Governor’s offices” which “essentially

                                    13
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

required” him to submit an incomplete report and recommendation

to BLNR.   Jacobson had contacted “appropriate ethical offices”

and was informed that disclosures were not required where:
           (1) neither UHIfA nor its counsel had anything to do
           with what the Senator’s and Governor’s offices were
           doing, (2) the Board and courts disregard the interim
           [proposed] report and recommendations and consider
           only the final report and recommendations (to the
           extent they consider them at all), and (3) Kilakila is
           not prejudiced by being shortchanged in time to
           respond to the final report and recommendations.

           The email from Jacobson concluded with a question to

UHIfA’s counsel as to “whether any of you had anything to do with

what the Senator’s and Governor’s offices were doing.”

           BLNR’s order noted that the email between Jacobson and

UHIfA’s counsel “was an unpermitted ex parte communication[,]”

which “call[ed] into question the Hearing Officer’s impartiality”

in relation to his report and recommendation to BLNR.               BLNR

stated that it was considering the following actions in response

to the ex parte communication:
           1. Striking the Report and Final and Amended Report
           from the record;

           2. Discharging the Hearing Officer, Steven Jacobson, as the
           hearing officer in this case; and

           3. Retaining a new hearing officer to review the
           record of the proceedings in this case and to issue a
           new hearing officer’s report and proposed findings of
           fact, conclusions of law, and decision and order. The
           new hearing officer would be authorized to conduct
           additional fact finding as necessary.

           BLNR scheduled a hearing and invited the parties to

file comments or objections to the proposed actions.

           On March 20, 2012, Jacobson filed a response to BLNR’s

                                    14
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

order, describing what he characterized as the pressure placed on

him by the Governor’s office to release his recommendation and to

consult deputy attorney general Chow:
                In this file, while preparing my report and
          recommended decision, considerable ex parte pressure
          was placed upon me to simply spit out a recommended
          decision quickly, so that the Board would have
          something before it, to approve. That pressure
          included requiring me to make daily reports to both
          the Health Department and the Board’s Chair as to how
          soon I contemplated finishing, what else I thought I
          needed to do, why I thought I had to do it, etc.

                The pressure included a “suggestion” that Deputy
          General Chow be given a role in completing the
          decision.

                I was advised that the pressure was generated by
          a staffer in US Senator Inouye’s office, and applied
          through the Governor’s office. I was not asked to
          recommend a particular result, although the result
          Senator Inouye’s office wanted from the Board was
          clear. I did not see any evidence that anyone else
          (i.e., anyone in State Government), wanted any
          particular result, and the Board’s Chair, in
          particular, made clear that all he wanted to know was
          when this matter could be put on the Board’s calendar.

                My initial [proposed] report and recommended
          decision herein were filed as a result of “or else”
          pressure. The only way the pressure affected my
          initial [proposed] report and recommended decision was
          that they were incomplete. I made no substantive
          changes in light of comments by Ms. Chow.

                I then completed my final report and
          recommendations. In completing them, the only effect
          of the previous pressure upon me (which had been
          withdrawn) was that I very carefully went through
          everything UHIfA submitted, again, to be sure that I
          hadn’t missed something that those favoring the ATST
          Project might be hoping that I would miss.

                Again, nothing substantive was changed due to
          anything said by Ms. Chow. The final report and
          recommendations are entirely mine.

          UH responded to Minute Order No. 14 by “urg[ing]” BLNR

to review the record and issue a decision without appointing a

new hearing officer.     In the alternative, UH requested that:

                                    15
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

“(1) the additional fact finding should be limited to a site

visit; and (2) the new Hearing Officer should be required to

respond to the Board within a reasonable time frame.”              Kilakila

also responded, requesting the appointment of a new hearing

officer as well as disclosures of “any communications tending to

show that external pressure was applied to affect the outcome of

[the] proceeding.”

     4.   Minute Order No. 15 discharging hearing officer
          Jacobson

          On March 29, 2012, following a hearing on the issue of

the ex parte communications, BLNR filed Minute Order No. 15,

which discharged Jacobson and authorized the appointment of a new

hearing officer “to avoid even the appearance of impropriety.”

BLNR concluded that the email from Jacobson to UHIfA’s counsel

was “an unpermitted ex parte communication in violation of

Hawai#i Administrative Rules (HAR) § 13-1-37.”13         BLNR also struck

     13
          HAR § 13-1-37 (2009) provides:

          (a) No party or person petitioning to be a party in a
          contested case, nor the party’s or such person’s to a
          proceeding before the board nor their employees,
          representatives or agents shall make an unauthorized
          ex parte communication either oral or written
          concerning the contested case to the presiding officer
          or any member of the board who will be a participant
          in the decision-making process.

          (b) The following classes of ex parte communications
          are permitted:

                (1) Those which relate solely to matters which a
          board member is authorized by the board to dispose of
          on ex parte basis.

                                                                 (continued...)

                                    16
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

Jacobson’s recommendation from the record and authorized the new

hearing officer to make a ruling regarding Kilakila’s standing,

issue a new recommendation within sixty days of appointment,

schedule a site visit with the parties, hold additional

evidentiary hearings as necessary, and consider a supplemental

environmental assessment dated February 10, 2012.

     5.   Kilakila’s motion for disclosure

          On March 30, 2012, Kilakila filed a motion for

disclosure of BLNR’s communications regarding the ATST.

Kilakila’s motion sought:
          [T]o have each member of the BLNR disclose any and all
          communication (written, electronic and oral) that
          mentioned or related to the University’s proposed
          Advanced Technology Solar Telescope except for (a)
          communications between board members; (b)
          communications between any board member and the
          Board’s counsel; (c) any board meeting when the ATST
          was a subject matter of the agenda.

          The request included “any and all communication with

Senator Inouye or his staff, the Governor or his staff,

politicians, union leaders and members and construction industry

representatives that mentioned or related to the [ATST].”

          In support of the motion, Kilakila cited hearing

officer Jacobson’s statements regarding the ex parte



     13
      (...continued)
                 (2) Requests for information with respect to the
           procedural status of a proceeding.

                (3) Those which all parties to the proceeding
          agree or which the board has formally ruled may be
          made on an ex parte basis.

                                    17
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

communications, as well as testimony from a former superintendent

of Haleakalâ National Park who also noted pressures from Senator

Inouye’s office regarding the ATST:
                While serving as superintendent, I was well
          aware of Senator Inouye’s displeasure with my
          statements/comments against the construction of the
          ATST. His staff assistant, James Chang placed heavy
          pressure on me to mute objections that the National
          Park Service had regarding the impacts of the ATST.
          For example, in a meeting with Mr. Chang, he strongly
          encouraged me to go along with the construction of the
          ATST project. When I stated it was my job to guard
          against such extreme impacts to this majestic national
          park, he indicated that he would go to the Secretary
          of the Interior to override my objections.

          UH opposed Kilakila’s motion, arguing that the request

was a “fishing expedition” with no factual or legal basis.             In

reply, Kilakila asserted that it was aware of at least one ex

parte communication between a member of BLNR and the Governor’s

office.   Kilakila attached emails obtained pursuant to a records

request from the Governor’s office, which provided evidence of a

meeting on March 21, 2012 between the Governor’s office, the

Attorney General’s office, Senator Inouye’s office, and BLNR

Chairperson William Aila to discuss the ATST.          These include a

March 21, 2012 email between Bruce Coppa, the Governor’s chief of

staff, and another staff member.         The staff member informs Coppa,

“Jennifer [Sabas, Senator Inouye’s chief of staff,] requested a

meeting today at 3 p.m. to discuss the telescope, hearings

officer and funding issue.      AG will be coming in and Chair Aila

is pending.”



                                    18
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

     6.   Minute Order No. 23 partially granting Kilakila’s
          motion for disclosure

          On June 24, 2012, BLNR issued Minute Order No. 23

granting Kilakila’s motion only “with regard to the meeting held

on March 21, 2012[.]”     BLNR informed Kilakila and UHIfA that a

meeting occurred on March 21, 2012, in which Aila participated.

BLNR noted that “[d]uring the meeting the sole topic of

discussion was when the recommended decision in this contested

case would be issued by the hearing officer, Steven Jacobson.”

BLNR concluded that no further action was warranted:
          Inasmuch as no party was present during the meeting,
          there was no ex parte communication with the hearing
          officer or any member of the Board. Even if a party
          were present, the discussion . . . comes within the
          purview of Hawai#i Administrative Rule (HAR) § 13-1-37
          as a permitted communication related to requests for
          information with respect to the procedural status of a
          proceeding. No further action is required regarding
          this communication.

          BLNR noted that Kilakila failed to “provide a time

frame or context for the requested disclosures” and thus its

“motion may encompass communications that occurred long before

this matter was the subject of a contested case.”           BLNR further

noted that Kilakila failed to show any communications beyond what

was allowed under HAR § 13-1-37 and that its motion was “based,

at most, upon mere speculation.”         Finally, BLNR concluded that it

had not “acted in any manner other than as an impartial

adjudicator” and that any prejudice to Kilakila had been

rectified by the discharge and replacement of hearing officer


                                    19
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

Jacobson.

     7.     Kilakila’s motion to reconsider Minute Order No. 23

            On June 8, 2012, Kilakila filed a motion to reconsider

Minute Order No. 23.      Kilakila alleged that the “sole topic” of

the March 21, 2012 meeting could not have been the timing of the

release of Jacobson’s recommendation because Jacobson had already

issued his initial and final decisions at this point.                Kilakila

also requested communications between any member of BLNR and

“anyone else” that related to the ATST:
            [F]or the sake of appellate court review, this Board
            should respond definitively as to whether or not there
            were any communications (oral, written or electronic)
            between any member of the Board and anyone else that
            mentioned or related to the University’s proposed
            Advanced Technology Solar Telescope with anyone
            (except for (a) communications between board members;
            (b) communications between any board member and the
            Board’s counsel; (c) any board member when the ATST
            was a subject matter on the agenda) from the time that
            Kilakila #O Haleakalâ requested a contested case
            hearing.

            On July 13, 2012, BLNR granted Kilakila’s motion in

part, amending Minute Order No. 23:         “During the meeting, the

sole topic of discussion was when the final decision in the

contested case would be issued, in light of Minute Order No. 14

[regarding Jacobson’s ex parte communication], filed on March 19,

2012.”

     8.     Hearing officer Ishida’s recommendation

            On July 16, 2012, the new hearing officer, Lane Ishida,

filed a report, proposed findings of fact and conclusions of law,


                                     20
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

decision, and order, which recommended that BLNR grant the CDUP,

subject to several conditions.       To support her recommendation,

Ishida made several findings, including that the ATST was

consistent with the purposes of the conservation district and

general subzone, would not cause substantial adverse impact to

existing natural resources, and would not be materially

detrimental to public health, safety, and welfare.

     9.   Kilakila’s second motion to reconsider Minute Order No.
          23

          On September 27, 2012, Kilakila filed a second motion

to reconsider Minute Order No. 23.        Kilakila attached additional

documents obtained from UH pursuant to a records request.             Most

relevant to this appeal are six email communications, which are

summarized as follows:

     •    January 30, 2012: Mike Maberry (UHIfA), emailed
          Jennifer Sabas, Senator Inouye’s chief of staff,
          regarding the ATST. Maberry stated that he knew
          that Sabas had already spoken with Aila, “but as
          previously mentioned, Steve Jacobsen [sic] doesn’t
          work for Aila he works for Fuddy. Would it be
          possible for you or someone to talk with Fuddy to
          see if it could be clarified that Steve’s work
          priority is to complete the Finding of Facts,
          Conclusions of Law and Recommendation in the ATST
          Contested Case?”

     •    January 30, 2012: In response to Maberry’s email,
          Sabas emailed Bruce Coppa, the Governor’s chief of
          staff, stating: “can you reach out to loretta
          fuddy who apparently the hearing officer is on
          contract with rather than dlnr––uh and my feds are
          getting really really nervous about losing the
          money for the atst.”


                                    21
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

     •    January 30, 2012: Coppa responded to Sabas,
          stating: “I will speak with Loretta. I also spoke
          with Bill and asked to please help[.]”

     •    January 31, 2012: Sabas responded to Coppa
          noting, “Thanks. This will be bad if we lose it.”


     •    January 31, 2012: Maberry emailed Sabas regarding
          a potential meeting between the Governor’s office,
          Senator Inouye’s office, and BLNR regarding the
          ATST. Maberry noted that UH could not meet with
          BLNR until after BLNR acted on the hearing
          officer’s recommendation “or it could jeopardize
          the Contested Case.”

     •    January 31, 2012: Sabas responded to          Maberry
          regarding his inability to attend the         proposed
          ATST meeting and noted that she could         “carry the
          message and [could] also carry the uh         message.”

          Kilakila contended that these documents demonstrated

that “the applicant has acted in bad faith; immense political

pressure has been applied in this case that is even greater than

prior documents had revealed; and Williams Aila Jr. has received

more ex parte communication than has been previously revealed.”

Kilakila then sought the following disclosure:
          At a minimum, the BLNR must disclose information about
          Bruce Coppa’s ex parte communication with William
          Aila, Jr. and Jennifer Sabas’ ex parte communication
          with William Aila, Jr. . . . If, in any of the ex
          parte communications, anyone communicated to any
          member of the Board the reasons that a decision needed
          to be expedited, this should be disclosed to Kilakila
          #O Haleakalâ.

          On November 9, 2012, BLNR issued an order denying

Kilakila’s second motion to reconsider Minute Order No. 23.             BLNR

noted that Kilakila “fails to show that any unpermitted ex parte

communications occurred between the former hearing officer or any

                                    22
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

Board members and one of the parties in this case that would be a

basis to reconsider this Board’s prior Order No. 23.”

      10.   BLNR’s approval of the second ATST permit:             CDUP MA-11-
            04

            On November 9, 2012, BLNR issued its findings of fact,

conclusions of law, decision and order approving a second permit

for the ATST, CDUP MA-11-04.        BLNR made findings of facts

concerning the parties to the contested case hearing, the

procedural background of the permit application, the ATST project

description, the Section 106 consultation14, the FEIS, and the

anticipated benefits of the ATST.         BLNR then made conclusions of

law under HAR § 13-5-30(c)(1)-(8) (1994), which provides the

criteria for “evaluating the merits of a proposed land use” and

granting a CDUP:
            (c) In evaluating the merits of a proposed land use,
            the department or board shall apply the following
            criteria:

                  (1) The proposed land use is consistent with the
            purpose of the conservation district;

                  (2) The proposed land use is consistent with the
            objectives of the subzone of the land on which the use
            will occur;

                  (3) The proposed land use complies with
            provisions and guidelines contained in chapter 205A,
            HRS, entitled “Coastal Zone Management”, where
            applicable;

                  (4) The proposed land use will not cause



      14
            In its order, BLNR explains, “Section 106 of the [National
Historical Preservation Act] requires federal agencies to take into account
the impacts of the agencies’ undertakings on historic properties and to afford
the Advisory Council on Historic Preservation . . . a reasonable opportunity
to comment on such undertakings.”

                                     23
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

             substantial adverse impact to existing natural
             resources within the surrounding area, community, or
             region;

                   (5) The proposed land use, including buildings,
             structures, and facilities, shall be compatible with
             the locality and surrounding areas, appropriate to the
             physical conditions and capabilities of the specific
             parcel or parcels;

                   (6) The existing physical and environmental
             aspects of the land, such as natural beauty and open
             space characteristics, will be preserved or improved
             upon, whichever is applicable;

                   (7) Subdivision of land will not be utilized to
             increase the intensity of land uses in the
             conservation district; and

                   (8) The proposed land use will not be materially
             detrimental to the public health, safety, and welfare.

             The applicant shall have the burden of demonstrating
             that a proposed land use is consistent with the above
             criteria.

             “Based upon the evidence and testimony presented in

this case,” BLNR concluded that the ATST satisfied each of the

eight criteria, UH “met its overall burden of proof[,]” and a

CDUP for ATST was approved, subject to twenty conditions.

D.     Circuit Court Proceedings

             Kilakila appealed BLNR’s decision to the Circuit Court

of the First Circuit.15       On July 11, 2013, after holding oral

argument and reviewing the parties’ briefings, the circuit court

issued its Order affirming BLNR’s decision to grant CDUP MA-11-

04.    The circuit court filed its Final Judgment on August 20,

2013.




       15
             The Honorable Rhonda A. Nishimura presided.

                                       24
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

E.    ICA Proceedings

             Kilakila appealed to the Intermediate Court of

Appeals.16    The ICA rejected each of Kilakila’s points of error

in its October 17, 2014 Memorandum Opinion, which affirmed the

circuit court’s judgment and BLNR’s decision.               The ICA’s Judgment

on Appeal was filed on November 13, 2014.            Kilakila timely

applied for writ of certiorari on December 1, 2014.

                         II.   Standards of Review

             Appellate court review of a circuit court’s review of

an administrative decision is a secondary appeal.                “The standard

of review is one in which this court must determine whether the

circuit court was right or wrong in its decision, applying the

standards set forth in HRS § 91-14(g) (1993) to the agency’s

      16
             Kilakila contended that the circuit court erred because:

             (1) the Board’s approval did not comply with Hawai#i
             Administrative Rules (HAR) § 13-5-3(c) (1994);

             (2) the Board erred by considering economic factors;

             (3) the Board erred by weighing the lack of
             alternatives against the Solar Telescope’s adverse
             impacts,

             (4) the correct entity did not apply for the
             conservation district use permit (CDUP),

             (5) the Solar Telescope is inconsistent with the June
             8, 2010 Management Plan (Management Plan) prepared by
             the University of Hawai#i Institute for Astromony
             (UIA),

             (7)[sic] the Board violated Kilakila’s procedural due
             process rights; and

             (8)[sic] the Board acted pursuant to unauthorized
             procedure.


                                       25
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

decision.”   Save Diamond Head Waters LLC. v. Hans Hedemann Surf,

Inc., 121 Hawai#i 16, 24, 211 P.3d 74, 82 (2009) (citing Citizens

Against Reckless Dev. v. Zoning Bd. of Appeals, 114 Hawai#i 184,

193, 159 P.3d 143, 153 (2007); Korean Buddhist Dae Won Sa Temple

of Hawai#i v. Sullivan, 87 Hawai#i 217, 229, 953 P.2d 1315, 1327

(1998)).

           HRS § 91-14(g), “Judicial review of contested cases,”

provides as follows:
           (g) Upon review of the record the court may affirm the
           decision of the agency or remand the case with
           instructions for further proceedings; or it may
           reverse or modify the decision and order if the
           substantial rights of the petitioners may have been
           prejudiced because the administrative findings,
           conclusions, decisions, or orders are:

                 (1) In violation of constitutional or statutory
           provisions; or

                 (2) In excess of the statutory authority or
           jurisdiction of the agency; or

                 (3) Made upon unlawful procedure; or

                 (4) Affected by other error of law; or

                 (5) Clearly erroneous in view of the reliable,
           probative, and substantial evidence on the whole
           record; or

                 (6) Arbitrary, or capricious, or characterized
           by abuse of discretion or clearly unwarranted exercise
           of discretion.

           “Under HRS § 91-14(g), conclusions of law are

reviewable under subsections (1), (2), and (4); questions

regarding procedural defects are reviewable under subsection (3);

findings of fact are reviewable under subsection (5); and an

agency’s exercise of discretion is reviewable under subsection


                                    26
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

(6).”   Save Diamond Head Waters, 121 Hawai#i at 24-25, 211 P.3d

at 82-83 (quoting Paul v. Dep’t of Transp., 115 Hawai#i 416, 426,

168 P.3d 546, 556 (2007)) (internal brackets omitted).

           “Pursuant to HRS § 91-14(g), an agency’s conclusions of

law are reviewed de novo.”      United Pub. Workers, AFSCME, Local

646, AFL-CIO v. Hanneman, 106 Hawai#i 359, 363, 105 P.3d 236, 240

(2005) (internal quotation marks and citation omitted).            “A

conclusion of law that presents mixed questions of fact and law

is reviewed under the clearly erroneous standard because the

conclusion is dependent upon the facts and circumstances of the

particular case.”    Save Diamond Head Waters, 121 Hawai#i at 25,
211 P.3d at 83 (quoting Del Monte Fresh Produce (Hawai#i), Inc.

v. Int’l Longshore and Warehouse Union, Local 142, AFL-CIO, 112

Hawai#i 489, 499, 146 P.3d 1066, 1076 (2006)).

           An agency’s interpretation of its own rules is

generally entitled to deference unless “plainly erroneous or

inconsistent with the underlying legislative purpose.”            Panado v.

Bd. of Trs., Emps.’ Ret. Sys., 134 Hawai#i 1, 11, 332 P.3d 144,

154 (2014).   An agency’s exercise of discretion “will not be

overturned unless ‘arbitrary, or capricious, or characterized by

. . . [a] clearly unwarranted exercise of discretion.’”            Paul’s

Elec. Serv. Inc. v. Befitel, 104 Hawai#i 412, 498-99, 91 P.3d
494, 416-17 (2004) (citing HRS § 91-14(g)(6)).




                                    27
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

                               III.   Discussion

              Kilakila’s application for writ of certiorari raises

several issues,17 many of which overlap or were raised without


         17
              Kilakila’s application raised the following thirteen points of
error:

              1. Did the ICA err in affirming the Circuit Court’s
              affirmation of the BLNR’s decision? More
              specifically, the questions presented include:

              2. Did the ICA err when it held that an agency can
              use decisionmaking criteria that are not identified in
              its own rules––despite this Court’s rulings in Aluli
              v. Lewin, 73 Haw. 56, 61, 828 P.2d 802, 805 (1992),
              Mahuiki v. Planning Comm’n, 65 Haw. 506, 519-20, 654
P.2d 874, 882-83 (1982), Ainoa v. Unemployment
              Compensation Appeals Div., 62 Haw. 286, 614 P.2d 380
              (1980), and Aguiar v. Hawai#i Hous. Auth., 55 Haw.
478, 522 P.2d 1255 (1974)?

              3. In determining whether the ATST project is
              consistent with the purposes of the land use law and
              the conservation district, did the ICA err by (a)
              confusing an “as applied” challenge with a “facial”
              challenge; (b) failing to employ this Court’s analysis
              in Neighborhood Bd. No. 24 (Waianae Coast) v. State
              Land Use Comm’n, 64 Haw. 265, 639 P.2d 1097 (1982);
              and (c) refusing to consider whether the proposed ATST
              project itself “frustrates the state land use law’s
              basic objectives,” Curtis v. Board of Appeals, 90
              Hawai#i 384, 396, 978 P.2d 822, 834 (1999)?

              4. Should the courts take a close look at the record
              in cases affecting the environment?

              5. Did the ICA err in concluding that the ATST
              project would not have substantial impacts when (a)
              the applicant repeatedly admitted that the impacts
              would be substantial; (b) the BLNR and the ICA failed
              to point to any evidence that the impacts to cultural
              resources would not be substantial, as required by In
              re Kauai Elec. Div., 60 Haw. 166, 184, 590 P.2d 524,
              537 (1978); (c) there was no evidence that the
              mitigation measures would reduce the intensity of the
              impacts to less than substantial; and (d) the BLNR
              relied on the final environmental impact statement
              (FEIS) to reach certain conclusions, but without any
              explanation ignored other portions of the FEIS?

              6. Did the ICA err by relying on grounds not “invoked
              by the agency,” In re Water Use Permit Applications,
                                                               (continued...)

                                       28
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

any supporting argument.      See HRAP 40.1(d) (applications for writ

of certiorari shall contain a “short and concise statement of the

questions presented” and a “brief argument with supporting

authorities”).    Therefore, we address the following questions,

which we consider controlling and dispositive:
          (1) Did the ICA err in concluding that the permit
          approval process was not procedurally flawed,
          specifically that BLNR did not prejudge CDUP MA-11-04
          and was not improperly influenced by ex parte
          communications?

          (2) Did the ICA err in concluding that BLNR’s findings



(...continued)
          94 Hawai#i 97, 163, 9 P.3d 409, 475 (2000)?

          7. Did the ICA err in interpreting HAR §
          13-5-30(c)(6) in a manner that excludes consideration
          of natural beauty and open space characteristics?

          8. Did the ICA err in assuming that the lease of a
          portion of land does not subdivide it despite the
          plethora of law to the contrary?

          9. Did the ICA err in holding that the ATST project
          is consistent with a valid management plan?

          10. Did the BLNR prejudge the issue by granting the
          CDUP before the contested case was held and then
          authorizing some construction activities to proceed
          pursuant to that permit prior to completion of the
          post hoc contested case hearing?

          11. Did the ICA err in relying on HRS § 171-6(20) to
          justify the BLNR’s conduct pursuant to HRS chapter
          183C when chapter 183C is not part of HRS chapter 171?

          12. Was the BLNR’s post hoc contested case hearing
          tainted by political pressure, ex parte communication,
          the refusal to fully and timely disclose the extent of
          ex parte communication, the dual role of the deputy
          attorney general as adversary and advisor to the
          tribunal, and the arbitrary deletion of key findings
          by the hearing officer?

          13. Did the ICA err in holding that the applicant was
          authorized to apply for the permit?



                                    29
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

            under HAR § 13-5-30(c)(4),(5), and (6) were valid?

            (3) Did the ICA err in concluding that the ATST was
            not inconsistent with the purposes of conservation
            districts and general subzones?

A.    The permit approval process did not suffer from procedural
      infirmities

            Kilakila alleges that the approval process for CDUP MA-

11-04 suffered from two procedural defects:            (1) BLNR prejudged

the permit approval and (2) BLNR engaged in impermissible ex

parte communications and failed to disclose them.             We address

each of these issues below.

      1.    BLNR did not prejudge the permit prior to the contested
            case hearing

            Before addressing the issue of prejudgment, it is

necessary to review the underlying sequence of events.              At the

first public hearing regarding the ATST’s CDUA, Kilakila

requested that BLNR conduct a contested case hearing.              Without

granting Kilakila’s request, BLNR approved the first permit for

the construction of the ATST, CDUP MA-3542.            Kilakila then

appealed BLNR’s decision to grant the permit prior to holding a

contested case hearing.

            That appeal resulted in this court’s decision in

Kilakila I, in which we held that the circuit court had

jurisdiction over the appeal pursuant to HRS § 91-14 and that

Kilakila’s request for a contested case hearing should have been

granted prior to BLNR’s approval of the permit.            131 Hawai#i at


                                      30
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

205-06, 317 P.3d at 39-40.       We remanded to the circuit court

regarding Kilakila’s request for stay or reversal of CDUP

MA-3542.    Id. at 206, 317 P.3d at 40.       On remand, the parties

entered into a stipulation, titled “Stipulation That the

Conservation District Use Permit (CDUA MA-3542) Is Void”:18
            IT IS HEREBY STIPULATED by and amongst the parties
            described below, through their respective undersigned
            counsel that the conservation district use permit
            (CDUA MA-3542) granted by the Board of Land and
            Natural Resources and the Department of Land and
            Natural Resources in December 2010 is void.

This stipulation ended the appeal.

            While the appeal regarding CDUP MA-3542 was pending,

BLNR granted Kilakila’s request for a contested case hearing.

After the contested case hearing, on November 9, 2012, BLNR

issued an order approving a second permit for the construction of

the ATST, CDUP MA-11-04.       It is that permit that is the subject

of the instant appeal.

            Kilakila now asserts that BLNR prejudged the permit at

issue in this case, CDUP MA-11-04, because it approved

construction prior to the completion of the contested case

      18
             The stipulation was not included in the record for this case, but
in the record of the pending case Kilakila #O Haleakalâ v. Univ. of Hawai#i,
134 Hawai#i 86, 332 P.3d 688 (App. 2014), cert. granted, SCWC-13-0000182
(Sept. 12, 2014). We may therefore take judicial notice of the stipulation.
See Hawai#i Rules of Evidence 201(b) (“A judicially noticed fact must be one
not subject to reasonable dispute that is . . . capable of accurate and ready
determination by resort to sources whose accuracy cannot be reasonably be
questioned.”); see also State v. Puaoi, 78 Hawai#i 185, 190, 891 P.2d 272, 277
(1995) (“[A]n appellate court may take judicial notice of facts despite the
failure of the trial court to do so, provided that the facts are capable of
immediate and accurate demonstration by resort to easily accessible sources of
indisputable accuracy.”) (internal quotation marks and citation omitted).


                                     31
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

hearing.   However, this construction was for the removal of an

unused foundation at the Reber Circle site.          BLNR did not approve

any construction of the ATST itself.        The removal of the unused

foundation was previously supported by Kilakila and was required

by other agreements, such as the Archaeological Recovery Plan

that BLNR approved in 2006.      Furthermore, no construction

ultimately occurred prior to the completion of the contested case

hearing.

           Kilakila also argues that BLNR prejudged the second

permit, CDUP MA-11-04, by voting on the first permit, CDUP MA-

3542, prior to a contested case hearing.         The issue of

prejudgment was recently addressed by this court in Mauna Kea

Anaina Hou v. Bd. of Land & Nat. Res., 136 Hawai#i 376, 363 P.3d
224 (2015), in which we held that BLNR’s decision to approve a

permit prior to a contested case hearing violated appellants’ due

process rights.    Id. at 391; 363 P.3d at 239.        This case is

dissimilar to Mauna Kea, insofar as here Kilakila entered into a

stipulation with BLNR and UH to void the first permit.            Since

BLNR’s initial approval of CDUP MA-3542 was voided, appellants’

due process rights were adequately protected by the contested

case hearing and subsequent vote by BLNR.         See Hawai#i Elec.

Light Co. v. Dep’t of Land & Nat. Res., 102 Hawai#i 257, 266, 74
P.3d 160, 169 (2003) (holding that, when BLNR’s initial vote on a

permit was later invalidated, “the constitutional right of due

                                    32
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

process was adequately protected through the contested case

hearing process and the subsequent votes by the Board”).

            Indeed, the stipulation rendered the first permit “of

no validity or effect.”     Black’s Law Dictionary 1805 (10th ed.

2014) (defining “void” as “[t]o render of no validity or effect;

to annul”).    Because the first permit was deemed invalid by the

stipulation, Kilakila received the relief sought in its previous

appeal.    Kilakila cannot now seek to vacate the second permit

based on the first permit, which Kilakila voluntarily stipulated

to void.

            In sum, the permit approval process for CDUP MA-11-04

met procedural due process requirements.         BLNR did not approve

any construction of the ATST itself prior to the completion of

the contested case hearing.      Since BLNR’s initial approval was

voided, appellants’ due process rights were protected by the

contested case hearing and subsequent vote by BLNR.

     2.     Ex parte communications with BLNR were not improper

            Kilakila argues that the ICA erred in concluding that

BLNR’s permit approval process was not subject to impermissible

ex parte political pressure.      Kilakila alleges that the Governor

and Senator Inouye’s offices exerted pressure on BLNR Chairperson

Aila in order to attain approval of the telescope, and that BLNR

failed to disclose these ex parte communications.

            The ICA rejected Kilakila’s argument on the basis that

                                    33
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

BLNR promptly removed Jacobson as the hearing officer and

disregarded his recommendation, curing any allegation of

partiality involving Jacobson.       The ICA also noted that Kilakila

did not contend that hearing officer Ishida, who ultimately made

the recommendation to BLNR, was subject to any ex parte

communication or political pressure.

          We agree with the ICA that any concern of impropriety

was cured when BLNR replaced Jacobson with Ishida.           Indeed, this

is precisely the relief that Kilakila requested.

          However, the ICA did not consider whether any ex parte

communications involving Aila tainted the permit approval process

or whether BLNR improperly denied Kilakila’s discovery requests

for additional communications involving the ATST.           Though we note

that Kilakila never moved to disqualify Aila as it did with

Jacobson, we address these questions now.

          The communications at issue here are:          (1) the March

21, 2012 meeting between Aila, the Governor’s office, the

Attorney General’s office, and Senator Inouye’s office, (2) the

January 30-31, 2012 emails between Jennifer Sabas of Senator

Inouye’s office and Mike Maberry of UHIfA, and (3) the January

30-31, 2012 emails between Sabas and Bruce Coppa of the

Governor’s office.

          We first determine whether the communications violated

the relevant administrative rule, HAR § 13-1-37.           HAR § 13-1-37

                                    34
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

governs ex parte communication in contested case proceedings and

provides:
            (a) No party or person petitioning to be a party in a
            contested case, nor the party’s or such person’s to a
            proceeding before the board nor their employees,
            representatives or agents shall make an unauthorized
            ex parte communication either oral or written
            concerning the contested case to the presiding officer
            or any member of the board who will be a participant
            in the decision-making process.

            (b) The following classes of ex parte communications
            are permitted:

                  (1) Those which related solely to the matters
            which a board member is authorized by the board to
            dispose of on ex parte basis.

                  (2) Requests for information with respect to
            the procedural status of a proceeding.

                  (3) Those which all parties to the proceeding
            agree or which the board has formally ruled may be
            made on an ex parte basis.

            HAR § 13-1-37 does not apply to the January 30-31, 2012

communications because they were not sent to “any member of the

board who will be a participant in the decision-making process.”

HAR § 13-1-37(a).     Nor would it apply to the March 21, 2012

meeting between Aila, the Governor’s office, the Attorney

General’s office, and Senator Inouye’s office.           Although Aila was

a “member of the board” as BLNR Chairperson, the other meeting

participants were not “part[ies] . . . to a proceeding” or a

party’s “employees, representatives or agents.”           HAR § 13-1-37(a)

(emphasis added).     There is no evidence that UH or Kilakila

attended the meeting.

            Even if the Governor’s office and Senator Inouye’s


                                     35
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

office were considered “representatives or agents” of UH, the

meeting would not violate HAR § 13-1-37 because the “sole topic”

of the discussion during the meeting was the timing of BLNR’s

final decision following the contested case hearing.            The timing

of BLNR’s decision falls under the category of permitted ex parte

communications, as “[r]equests for information with respect to

the procedural status of a proceeding.”         HAR § 13-1-37(b)(2).

            Though the communications were not impermissible ex

parte communications in violation of HAR § 13-1-37, they may

nevertheless demonstrate that improper outside influences tainted

BLNR’s permit approval.      In In re Water Use Permit Applications

(Waiâhole), this court determined whether external political

pressure on an agency violated due process and invalidated the

agency’s decision.     94 Hawai#i 97, 123, 9 P.3d 409, 435 (2000).

We noted:
            External political inference in the administrative
            process is of heightened concern in a quasi-judicial
            proceeding, which is guided by two principles. First,
            the appearance of bias or pressure may be no less
            objectionable than the reality. Second, judicial
            evaluation of the pressure must focus on the nexus
            between the pressure and the actual decision maker.
            As we have previously observed, the proper focus is
            not on the content of communication in the abstract,
            but rather upon the relation between the
            communications and the adjudicator’s decisionmaking
            process.

Id. (internal quotation marks, brackets, and citations omitted;

emphases in original).

            This court then evaluated an allegation of improper



                                     36
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

political pressure based on these principles.          The petitioner in

Waiâhole alleged that the Governor exerted improper influence on

the Commission on Water Resource Management by publicly

criticizing the Commission’s proposed decision.          Id.    Consistent

with the focus on “the relation between the communications and

the adjudicator’s decisionmaking process,” this court noted that

other instances of improper political influence involved “at

minimum, some sort of direct contact with the decisionmaker

regarding the merits of the dispute.”        Id. (emphases added).

          The Governor’s comments in Waiâhole did not meet this

minimum standard.    Although the Governor had made several

statements that “related directly to the dispute before the

Commission,” there was not sufficient evidence of “direct and

focused interference” in the Commission’s decision-making.             Id.

at 124, 9 P.3d at 436.     Thus, there was not a nexus between the

Governor’s comments and the Commission that demonstrated improper

pressure on the Commission’s decision.         Id. at 124-25, 9 P.3d at

436-37.

          Similar to Waiâhole, the communications here do not

show evidence of “direct contact” with BLNR over the “merits of

the dispute.”   The January 30-31, 2012 emails do not discuss the

merits of the contested case hearing.        Rather, as the ICA

described, the emails appear to indicate concerns over “the

possibility of losing funding for the [ATST] if construction did

                                    37
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

not begin by a certain date.”        The email communications are also

unclear on whether there was any direct contact with Aila.              Only

one email mentions Aila and states that “[Coppa, the Governor’s

chief of staff] spoke with [Aila] and asked to please help.”                 The

Governor’s office and Senator Inouye’s office did have direct

contact with Aila at the March 21, 2012 meeting, but there is no

evidence that they discussed anything other than the timing of

BLNR’s final decision following the contested case hearing.19

            Undoubtedly, the public criticisms in Waiâhole and the

timing concerns voiced here both placed pressure on the

respective agencies.      However, the question is not whether there

was any pressure placed on the agency, but whether the pressure

was directed at the merits of the agency’s decision.             While the

communications here concerned the permit approval process for the

ATST and therefore “related directly to the dispute before” BLNR,

we are not presented with evidence of communications relating to

the merits that would constitute “direct and focused

interference” in BLNR’s decision-making.          Id. at 124, 9 P.3d at

436.   In sum, we do not find that the political pressure placed



      19
            The March 21, 2012 email from a member of the Governor’s staff to
Coppa stated that “[Sabas] requested a meeting today at 3 p.m. to discuss the
telescope, hearings officer and funding issue.” Similar to the January 30-31,
2012 emails, the email indicates an interest in knowing when the final BLNR
decision will be made given funding deadlines. It was also sent prior to the
March 21, 2012 meeting by someone who appears to have helped schedule the
meeting, but did not actually attend it. Thus, the fact that this email
mentions “funding” does demonstrate that Aila discussed the merits of the case
at the March 21, 2012 meeting.

                                     38
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

on BLNR rose to the level of impropriety.

            We now turn to Kilakila’s three requests for

communications regarding the ATST.         In its March 30, 2012 motion

for disclosure, its June 12, 2012 motion to reconsider Minute

Order No. 23, and its September 27, 2012 second motion to

reconsider Minute Order No. 23, Kilakila sought the release of

oral, written, and electronic communications involving BLNR

members.    Kilakila was specifically concerned with ex parte

communications involving Aila, though it never moved to

disqualify Aila or any other BLNR member.         BLNR provided

information about the March 21, 2012 meeting in response to the

first two requests, and dismissed the third request outright.

            We have concerns about BLNR’s handling of Kilakila’s

requests.    For example, in light of Kilakila’s receipt of the

January 30-31, 2012 emails, BLNR could have granted discovery

limited to the parties involved in the emails, rather than

dismissing the request outright.         In future contested case

hearings, BLNR could certainly do more to remove doubts of

impropriety and build confidence in its permit approval process.

            Despite these concerns, we cannot say that BLNR abused

its discretion when it denied Kilakila’s requests.           “[A]

determination made by an administrative agency acting within the

boundaries of its delegated authority will not be overturned

unless ‘arbitrary, or capricious, or characterized by . . . [a]

                                    39
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

clearly unwarranted exercise of discretion.’”          Paul’s Elec.

Serv., 104 Hawai#i at 419, 91 P.3d at 501 (citing HRS §

91-14(g)(6)); see also Save Diamond Head Waters, 121 Hawai#i at

24, 211 P.3d at 82 (stating that an agency’s exercise of

discretion is reviewable under the arbitrary and capricious

standard).

          BLNR had broad discretion over Kilakila’s discovery

requests, and it did in fact provide additional information in

response to the requests.      See Hawai#i Ventures, LLC v. Otaka,

Inc., 114 Hawai#i 438, 472, 164 P.3d 696, 730 (2007) (stating

that courts have “considerable latitude and discretion” over

discovery requests).     In its Minute Order No. 23, BLNR disclosed

the participants and nature of the March 21, 2012 meeting.

Later, BLNR clarified that the meeting’s topic of discussion

concerned the timing of BLNR’s decision in light of the dismissal

of hearing officer Jacobson.      Contrary to Kilakila’s argument,

BLNR was not required to provide all of the disclosures sought in

the requests.   See id. (determining that the circuit court did

not abuse its discretion when it “did not grant all of the

requests for discovery[,]” but did require an opposing party

provide a financial statement which addressed concerns of

improper payment underlying the discovery requests).

          BLNR also provided its reasoning for not disclosing

more information.    It concluded that Kilakila’s first request was

                                    40
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

too broad, noting that it did not provide a time frame for the

request and encompassed communications beyond the subject of the

contested case hearing.       BLNR also concluded that Kilakila failed

to show any improper ex parte communications, and as discussed

above, we agree that the communications did not constitute an

impermissible ex parte communication in violation of HAR § 13-1-

37 or an improper political influence under the reasoning in

Waiâhole.20

            This reasoning was not unreasonable or unlawful.            See

Del Monte Fresh Produce, 112 Hawai#i at 509, 146 P.3d at 1086

(Hawai#i Labor Relations Board did not abuse its discretion when

its disputed action was not “unreasonable or in disregard of

principles of law”); see also Hac v. Univ. of Hawai#i, 102 Hawai#i

92, 100, 73 P.3d 46, 54 (2003) (“[T]he extent to which discovery

is permitted . . . is subject to considerable latitude and the

discretion of the trial court.”) (quoting Wakabayashi v. Hertz

Corp., 66 Haw. 265, 275, 660 P.2d 1309, 1315 (1983)) (internal



       20
             In circumstances such as these, we have never held that procedural
communications with agency officials raise due process concerns. Thus, we
need not employ any constitutional analysis, but instead must refer to the
applicable statute and administrative rule, neither of which preclude
procedural communications. See HRS § 91-13 (“No official of an agency who
renders a decision in a contested case shall consult any person on any issue
of fact except upon notice and opportunity for all parties to participate,
save to the extent required for the disposition of ex parte matters authorized
by law.”) (emphasis added); HAR § 13-1-37. The communications here were
permissible as they did not address the merits of the contested case or any
issues of fact. Given that this issue involves a question of administrative
law, the appropriate standard of review of BLNR’s denial of Kilakila’s
disclosure requests is abuse of discretion. See Paul’s Elec. Serv., 104
Hawai#i at 419, 91 P.3d at 501.

                                      41
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

brackets omitted).

            Therefore, we cannot conclude that BLNR abused its

discretion.     However, we caution public officials and other

interested parties that contacts of the type involved here carry

significant risk of creating the appearance of impropriety,

and––as Jacobson’s filings indicate––of having an effect on the

process.

B.    BLNR properly analyzed the criteria under HAR § 13-5-30

            Kilakila argues that BLNR’s decision to grant the

permit was not supported by the evidence and does not satisfy HAR

§ 13-5-30(c), which provides eight criteria that BLNR must

consider prior to approving a permit.          Specifically, Kilakila

argues that the ICA erred in affirming BLNR’s findings under HAR

§ 13-5-30(c)(4), (5), and (6).         We address these three criteria

below.

      1.    BLNR did not err in determining that the ATST would
            not have a substantial adverse impact under HAR
            § 13-5-30(c)(4)

            HAR § 13-5-30(c)(4) states:        “The proposed land use

will not cause substantial adverse impact to existing natural

resources within the surrounding area, community, or region[.]”

“Natural resource” is defined as “resources such as plants,

aquatic life and wildlife, cultural, historic, recreational,

geologic, and archeological sites, scenic areas, ecologically

significant areas, watersheds, and minerals.”            HAR § 13-5-2.

                                      42
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

           Kilakila argues that the ICA erred in

“rubberstamp[ing]” BLNR’s findings of no substantial adverse

impact on existing natural resources, specifically cultural and

visual resources.    Kilakila argues that the ICA, the circuit

court, and BLNR erred by failing to cite any evidence that the

impacts to cultural resources would be less than substantial and

that mitigation measures would reduce the intensity of the

impacts.   Kilakila further asserts that BLNR erred in

disregarding certain findings in the FEIS to conclude that the

ATST would not have a substantial impact on scenic vistas.

           Despite Kilakila’s contentions, we do not find that

BLNR’s treatment of the FEIS and its analysis under HAR

§ 13-5-30(c)(4) was clearly erroneous.         See Save Diamond Head

Waters, 121 Hawai#i at 25, 211 P.3d at 83 (“A conclusion of law

that presents mixed questions of fact and law is reviewed under

the clearly erroneous standard[.]”).

           It is undisputed that the FEIS concluded that there

would be adverse impacts on cultural and visual resources from

the construction and operation of the ATST.          The FEIS determined

that there would be “major, adverse, short- and long-term, direct

impacts” on cultural resources and that mitigation measures

“would not reduce the impact intensity[.]”         It also determined

that the direct impact on visual resources within the Haleakalâ

National Park would be “moderate, adverse and long-term” and that

                                    43
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

“[n]o mitigation would adequately reduce this impact.”            From

outside the Park, the impact of building the ATST “would result

in minor, adverse and long-term impact to visual resources[,]”

and therefore “[n]o mitigation would be necessary.”

          Kilakila suggests that the FEIS findings required BLNR

to determine that HAR § 13-5-30(c)(4) was not satisfied.            While

BLNR was required to consider the findings in the FEIS, it was

not bound by these findings and still retained discretion over

its decision.   See Mauna Kea Power Co. v. Bd. of Land & Nat.

Res., 76 Hawai#i 259, 265, 874 P.2d 1084, 1090 (1994) (affirming

BLNR determination despite conflicting conclusions in EIS).              In

other words, BLNR was not required to conclude that the ATST

would not satisfy HAR § 13-5-30(c)(4) solely because the FEIS

determined there would be major adverse impacts on cultural

resources.   Rather, an environmental impact statement is “merely

an informational document,” and its findings neither presume

approval nor denial of a conservation district use application.

Id.; see also HRS § 343-2 (defining “environmental impact

statement” as “an informational document”).

          As such, in making its decision to grant the permit,

BLNR properly considered the FEIS, along with the information

provided by the permit application, the site visits and maps, the

public hearing testimony, the contested case hearing testimony

and evidence, the hearing officer’s recommendation, and other

                                    44
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

documents.   See HAR §§ 13-5-31, 13-5-40 (1994), 13-1-28; see also

Camara v. Agsalud, 67 Haw. 212, 216, 685 P.2d 794, 797 (1984)

(“[I]n deference to the administrative agency’s expertise and

experience in its particular field, the courts should not

substitute their own judgment for that of the administrative

agency where mixed questions of fact and law are presented.             This

is particularly true where the law to be applied is not a statute

but an administrative rule promulgated by the same agency

interpreting it.”) (citation omitted).

          Next, Kilakila argues that BLNR did not sufficiently

explain how it reached its decision despite the conflicting

findings in the FEIS.     More specifically, Kilakila asserts that

BLNR should have provided “supporting analytical data” for its

decision, rather than “a perfunctory description or mere listing

of mitigation measures[.]”      Kilakila takes this language from

Makua v. Rumsfeld, in which the U.S. District Court for the

District of Hawai#i concluded that a supplemental environmental

assessment’s finding of no significant impact on endangered

species “contain[ed] no analysis or evidence of the effectiveness

of [the] mitigation measures” and therefore was insufficient.

163 F. Supp. 2d 1202, 1218 (D. Haw. 2001).

          In addition to not being binding on this court, Makua

is not analogous because the issue in that case was whether an

environmental impact statement should have been prepared.             Id. at

                                    45
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

1216.   Here, an environmental impact statement was completed, and

BLNR subsequently determined “[b]ased upon the evidence and

testimony presented in this case, and the files and records

herein,” that a permit approval was warranted.          Furthermore, this

court has never required an agency to provide “supporting

analytical data” to uphold its findings. Instead, our court

requires that “where the record demonstrates considerable

conflict or uncertainty in the evidence, the agency must

articulate its factual analysis with reasonable clarity, giving

some reason for discounting the evidence rejected.”           Waiâhole, 94

Hawai#i at 163-64, 9 P.3d at 475-76 (emphasis added).

           We therefore consider whether BLNR articulated with

reasonable clarity why the ATST would not result in a substantial

adverse impact on natural resources, despite the apparently

conflicting findings in the FEIS.

           BLNR noted that “[t]he impacts of the ATST Project must

be viewed in the context of the HO site[,]” which has “housed

astronomy facilities since the 1950’s and was specifically

created for astronomy uses.”      There are eleven facilities

currently located within the HO site, and the ATST would leave

only one vacant location, the Reber Circle site.

           Due to these existing facilities in the HO, the FEIS

found that there would be “major, adverse, long-term, direct

impacts” on cultural resources even under the No-Action

                                    46
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

Alternative.   The No-Action Alternative refers to the scenario in

which “no construction [of the ATST] would take place and

operations [in the HO] would continue unaltered.”           These impacts

are almost identical to the impacts that would result from the

construction of the ATST, which the FEIS described as “major,

adverse, short- and long-term, direct.”         Therefore, regardless of

whether or not the ATST was constructed, the FEIS determined that

there would be major, adverse impacts on cultural resources.

          Consistent with this finding in the FEIS, BLNR

concluded that “because of the past construction of man made

structures[,]” the ATST’s additional impact on cultural resources

would be “incremental[.]”      BLNR concluded that the impact on

visual resources would be similarly incremental:           “[T]he ATST

would be visible to a point of co-dominance with other nearby

structures” and “would not substantially alter the existing

visual character visible in any view.”         In other words, BLNR

concluded that the ATST would have an impact on cultural and

visual resources, but given the existing buildings in the HO,

BLNR concluded that the impact would not be substantial.

          BLNR also considered mitigating measures when

determining whether ATST would have a substantial adverse impact

on natural resources.     In the CDUA, UHIfA committed to mitigation

measures “intended to reduce the duration, intensity or scale of

impacts or to compensate for the impact by replacing or providing

                                    47
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

substitute resources or environments.”          The measures specifically

directed at reducing cultural and visual impacts included

creating a Native Hawaiian Working Group to address issues

concerning Native Hawaiians, setting aside area within the HO

site solely for use by Native Hawaiians, removing unused

facilities, and decommissioning the ATST within 50 years.

            Other mitigating effects included the expected

scientific, economic, and educational benefits of the ATST.                 BLNR

determined that the ATST would result in “the advancement of

scientific knowledge,” as it would “significantly increase

understanding of the Sun . . . and help scientists predict major

solar events having a profound impact on life on Earth.”

Additionally, BLNR noted that “[j]obs and revenue for the economy

would be created on Maui,” including job opportunities in the

“clean high-tech industry.”       It also concluded that

“[e]ducational opportunities would be created for students at the

Maui Community College as well as for native Hawaiian

astronomers” to “foster a better understanding of the

relationships between native Hawaiian culture and science.”21


      21
            Specifically, Maui College submitted a “mitigation proposal,”
which requested funding for:

            (1) development and implementation of an innovative
            math and science curriculum and program based on
            Hawaiian cultural knowledge and worldview; (2)
            building up relevant coursework and dedicated programs
            at Maui College; (3) significantly increasing the
            number and retention of native Hawaiian students in
                                                                (continued...)

                                     48
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

               Additionally, BLNR noted that the ATST was designed to

be as small as possible while still being consistent with

scientific needs.         It also added permit conditions that would

mitigate impacts on cultural resources, including:
               17. Within 2 years of completion of the construction
               of the ATST facility, Kilakila may require the
               construction and consecration of a new ahu[22] in
               addition to the two currently present. Upon request
               by Kilakila, UHIfA will work with Kilakila, the
               Cultural Specialist and the Native Hawaiian Working
               Group to select an appropriate location for the new
               ahu which shall be built and consecrated in [a]
               similar manner to the prior ahu;
               . . . .
               20. In order to protect the traditional and customary
               rights exercised in the HO site, during construction
               of the ATST Project and after, UHIfA shall allow
               access to the two ahu for the reasonable exercise of
               traditional and customary practices of native
               Hawaiians to the extent feasible and safe, as
               determined by the Cultural Specialist and the ATST
               Project construction site supervisor.

               Based on this analysis, BLNR concluded that “[t]he

proposed land use, when considered together with all minimization

and mitigation commitments discussed . . . and with the

additional conditions contained in this Decision, will not cause

      21
           (...continued)
                Science, Technology, Engineering and Math (“STEM”)
                courses and programs at Maui College; and (4)
                cultivating and developing an experienced, highly
                skilled native Hawaiian workforce for STEM related
                industries and careers.

The National Science Foundation adopted the proposal and “will make $20
million ($2 million per fiscal year for ten years) available to support this
educational initiative to address the intersection between traditional native
Hawaiian culture and science and to foster a better understanding of the
relationships between native Hawaiian culture and science.”
      22
            An “ahu” is defined as an altar or shrine. Pukui & Elbert,
Hawaiian Dictionary 8 (2nd ed. 1986). In 2005, UHIfA contracted with Native
Hawaiian stonemasons to erect a west-facing ahu within the HO site. In 2006,
“in the spirit of makana aloha for the ATST Project,” UHIfA contracted with
the same stonemasons to erect an east-facing ahu in the HO site.

                                         49
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

substantial adverse impact [sic] to existing natural resources

within the surrounding area, community or region.”

          In reviewing BLNR’s findings under HAR § 13-5-30(c)(4),

we first consider BLNR’s reliance on the “incremental” nature of

the ATST Project.    We agree with Kilakila that BLNR does not have

license to endlessly approve permits for construction in

conservation districts, based purely on the rationale that every

additional facility is purely incremental.         It cannot be the case

that the presence of one facility necessarily renders all

additional facilities as an “incremental” addition.

          In spite of our concerns, we are not “left with a firm

and definite conviction” that BLNR made a mistake in reaching its

conclusion given the highly specific circumstances of this case.

Brescia v. N. Shore Ohana, 115 Hawai#i 477, 491-92, 168 P.3d 929,

943-44 (2007) (“An agency’s findings are not clearly erroneous

and will be upheld if supported by reliable, probative and

substantive evidence unless the reviewing court is left with a

firm and definite conviction that a mistake has been made.”)

(quoting Poe v. Hawai#i Labor Relations Bd., 105 Hawai#i 97, 100,

94 P.3d 652, 655 (2004)).

          BLNR reviewed the ATST Project within the context of a

single, highly developed 18.166-acre area within a much larger

conservation district, and which involves a use (astromony) which

is specifically permitted in the general subzone of the

                                    50
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

conservation district.     The FEIS also determined that the level

of impacts on natural resources would be substantially the same

even in the absence of the ATST.         In addition, UHIfA committed to

mitigation measures directed at reducing the cultural and visual

impacts on natural resources.       See HAR § 13-5-42(a)(9) (1994)

(“All representations relative to mitigation set forth in the

accepted environmental assessment or impact statement for the

proposed use are incorporated as conditions of the permit[.]”);

see also Morimoto v. Bd. of Land & Nat. Res., 107 Hawai#i 296,

303, 113 P.3d 172, 179 (2005) (concluding that BLNR properly

considered mitigation measures when evaluating HAR §

13-5-30(c)(4)).    Taken cumulatively, BLNR “articulate[d] its

factual analysis with reasonable clarity” why the ATST would not

result in a substantial adverse impact on natural resources.

Waiâhole, 94 Hawai#i at 164, 9 P.3d at 476.

          Lastly, Kilkila argues that BLNR made its findings

under HAR § 13-5-30(c) based on “unwritten criteria,” referring

to BLNR’s mention of the ATST’s scientific, economic, and

educational benefits in its findings under HAR § 13-5-30(c)(4).

However, there is no regulation suggesting that BLNR could not

consider benefits related to HAR § 13-5-30(c) when approving a

permit.   HAR § 13-5-30(c) states, “In evaluating the merits of a

proposed land use, the department or board shall apply the

following criteria[,]” but the statute and agency regulations

                                    51
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

concerning conservation districts do not suggest that scientific,

economic, and education benefits are not relevant.            Rather, they

suggest the opposite.

            The purpose of HAR § 13-5-30(c) and the other

conservation district regulations is “to regulate land-use in the

conservation district for the purpose of conserving, protecting,

and preserving the important natural and cultural resources of

the State through appropriate management and use to promote their

long-term sustainability and the public health, safety, and

welfare.”    HAR § 13-5-1 (1994).      The statute governing the

conservation districts, HRS § 183C-1 (Supp. 1996), similarly

states:
                  The legislature finds that lands within the
            state land use conservation district contain important
            natural resources essential to the preservation of the
            State’s fragile natural ecosystems and the
            sustainability of the State’s water supply. It is
            therefore, the intent of the legislature to conserve,
            protect, and preserve the important natural resources
            of the State through appropriate management and use to
            promote their long-term sustainability and the public
            health, safety and welfare.

            BLNR is therefore unequivocally tasked with protecting

natural and cultural resources through “appropriate management

and use to promote their long-term sustainability and the public

health, safety, and welfare.”        HRS § 183C-1; HAR § 13-5-1.       The

consideration of relevant scientific, economic, and educational

benefits of the ATST within the context of the HO does not

conflict with this, as these benefits impact long-term


                                     52
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

sustainability and public welfare.23        See Black’s Law Dictionary

1828 (10th ed. 2014) (defining “public welfare” as “[a] society’s

well-being in matters of health, safety, order, morality,

economics, and politics”).

            The cases cited by Kilakila are not applicable here,

where an agency has evaluated considerations relevant to––rather

than instead of––the criteria set forth in the applicable

regulations.    See Aluli v. Lewin, 73 Haw. 56, 58, 828 P.2d 802,

803 (1992) (agency had no rules governing the issuance of

permit); Mahuiki v. Planning Comm’n, 65 Haw. 506, 519, 654 P.2d
874, 882 (1982) (court found no evidence in the record supporting

agency finding); Ainoa v. Unemployment Compensation Appeals Div.,

62 Haw. 286, 293, 614 P.2d 380, 385 (1980) (agency failed to

comply with existing requirements); Aguiar v. Hawai#i Hous.

Auth., 55 Haw. 478, 498, 522 P.2d 1255, 1268 (1974) (same).

            Therefore, while BLNR could certainly not rely solely

on the scientific, economic, or educational benefits of the ATST,

BLNR did not improperly consider benefits relevant to the ATST’s


      23
            We agree with Kilakila that BLNR should not have considered that
“[j]obs and revenue for the economy would be created on Maui” under
13-5-30(c)(4) inasmuch as jobs unrelated to the preservation and advancement
of natural or cultural resources are irrelevant.   However, as BLNR properly
considered the scientific and educational benefits in addition to the findings
in the FEIS and numerous other mitigating measures, we conclude that this
error was harmless. See Korean Buddhist Dae Won Sa Temple, 87 Hawai#i at 241-
42, 953 P.2d at 1339-40 (holding that the Director of the Department of Land
Utilization’s improper consultation of evidence outside the record was
harmless error because “the outcome of the proceedings would not have been
altered”).


                                     53
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

expected impact on existing natural resources under HAR §

13-5-30(c)(4).    See Morimoto, 107 Hawai#i at 303, 113 P.3d at 179

(allowing BLNR to consider mitigation measures even though not

explicitly mentioned in HAR § 13-5-30(c)).

          Accordingly, we find that BLNR’s conclusion that the

ATST satisfied the criteria under HAR § 13-5-30(c)(4) was not

clearly erroneous, though we emphasize that review of future BLNR

decisions will be “dependent upon the facts and circumstances of

the particular case.”     Save Diamond Head Waters, 121 Hawai#i at

25, 211 P.3d at 83 (quoting Del Monte Fresh Produce, 112 Hawai#i

at 499, 146 P.3d at 1076).

     2.   BLNR did not err in interpreting HAR § 13-5-30(c)(5) to
          include the area within the HO

          HAR § 13-5-30(c)(5) states:        “The proposed land use,

including buildings, structures, and facilities, shall be

compatible with the locality and surrounding areas, appropriate

to the physical conditions and capabilities of the specific

parcel or parcels[.]”     Kilakila argues that the ICA erred in

affirming BLNR’s interpretation of “locality and surrounding

areas” in HAR § 13-5-30(c)(5) as the immediate vicinity of the

proposed ATST site.     Rather, Kilakila asserts that “surrounding

areas” includes Haleakalâ National Park, and that there is no

evidence that the ATST is compatible with the Park.

          In its consideration of HAR § 13-5-30(c)(5), BLNR


                                    54
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

focused on the permitted land use in the HO site:
           The HO site was specifically set aside for observatory
           site purposes under Executive Order No. 1987.
           Astronomical and observatory facilities have existed
           on the HO site since 1951. The ATST Project includes
           the construction of astronomical facilities which are
           compatible with the locality and surrounding areas,
           appropriate to the physical conditions and
           capabilities of the specific parcel.

           Because it did not mention areas outside of the HO

site, BLNR necessarily interpreted “locality and surrounding

areas” as the areas within the HO site.

           We defer to BLNR’s interpretation unless it was plainly

erroneous or inconsistent with the underlying legislative

purpose.   See Kaleikini v. Yoshioka, 128 Hawai#i 53, 67, 283 P.3d
60, 74 (2012) (“An agency’s interpretation of its own rules is

generally entitled to deference.”); In re Wai#ola O Moloka#i,

Inc., 103 Hawai#i 401, 425, 83 P.3d 664, 688 (2004) (stating that

courts do not defer to agency interpretations that are “plainly

erroneous or inconsistent with the underlying legislative

purpose”).

           The ATST will be located in a small subsection of the

HO site, which is a clearly defined, highly specialized area.

The HO site’s 18.166 acres were specifically set aside for

observatory site purposes by Governor Quinn in 1961, and this

site is the only site at Haleakalâ used for these purposes.

Since Governor Quinn’s designation, the HO has been considerably

developed by the construction of numerous observatories and other


                                    55
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

astronomical research facilities.        The ATST will be the next

facility built within the site’s set boundaries and will fulfill

the site’s designated purposes.       As such, it was not plainly

erroneous to interpret “locality” as the location of the ATST and

“surrounding areas” as the HO site, due to the site’s unique

characteristics and history.

          Kilakila argues that BLNR recognized that Haleakalâ

National Park was part of the “surrounding area” based on a quote

from the BLNR order approving the permit.         In describing a site

visit, BLNR states:
          The parties and Hearing Officer Jacobson visited the
          site of the proposed ATST and the surrounding area on
          July 15, 2011. They observed the views from the area,
          the proximity of the structures to each other, the ahu
          in the HO site and views from them, the view from Pu#u
          #Ula#ula, the view from Haleakalâ National Park Visitor
          Center and the area around the Visitor Center, the
          view from the road driving up to the HO site, and the
          historic sites in the HO site.

          This quote does not demonstrate any such recognition,

as the second sentence appears to simply be listing locations

without any reference to the first sentence’s use of “surrounding

area.”   Regardless, the fact that BLNR used the term “surrounding

area” in describing a site visit does not bind BLNR to this exact

definition when interpreting HAR § 13-5-30(c)(5).

          Therefore, the ICA did not err in affirming BLNR’s

conclusions under HAR § 13-5-30(c)(5).




                                    56
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

     3.   BLNR did not err in concluding existing aspects of the
          land would be preserved under HAR § 13-5-30(c)(6)

          HAR § 13-5-30(c)(6) states:        “The existing physical and

environmental aspects of the land, such as natural beauty and

open space characteristics, will be preserved or improved upon,

whichever is applicable[.]”      Kilakila argues that HAR §

13-5-30(c)(6) is not satisfied because UH admitted that the ATST

does not improve natural beauty or open space characteristics,

and because “BLNR failed to point to any evidence that ATST

preserves natural beauty and open space[.]”

          In its consideration of HAR § 13-5-30(c)(6), BLNR noted

that “[t]he ATST will not enhance the natural beauty or open

space characteristics of the HO site.”         However, because “[t]he

HO site contains various astronomy facilities, including support

buildings, roads and parking lots[,]” and “the proposed ATST is

similar to existing facilities,” BLNR concluded that “[t]he ATST

will be consistent with and will preserve the existing physical

and environmental aspects of the land.”         In other words, BLNR

relied on similar reasoning as in HAR § 13-5-30(c)(4), which

focused on the ATST within the context of the HO site.            Because

the ATST will be located within the HO site and among other

pre-existing facilities, the ATST will maintain, or “preserve,”

the “existing physical and environmental aspects of the land[.]”

          Additionally, BLNR considered numerous mitigation


                                    57
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

commitments in the CDUA, which were designed to mitigate impacts

on biological resources.        The measures included consulting a

wildlife biologist, monitoring invertebrates, flora, and fauna,

and following washing and inspection protocol to prevent the

introduction of alien invasive species.           BLNR also determined

that “[l]ittle to no impacts are anticipated to the topography,

geology, soils, water resources or air quality as a result of the

ATST Project and as such no mitigation is required.”

            Therefore, similar to its analysis of HAR

§ 13-5-30(c)(4), BLNR articulated with “reasonable clarity” why

the ATST would preserve the existing physical and environmental

aspects of the land.       See Waiâhole, 94 Hawai#i 97 at 164, 9 P.3d

at 476.    Because we are not “left with a firm and definite

conviction that a mistake has been made,” we do not find BLNR’s

findings regarding HAR § 13-5-30(c)(6) clearly erroneous, and we

affirm the ICA on this point.         Brescia, 115 Hawai#i at 492, 168
P.3d at 944.

C.    The ATST is not Inconsistent with the Purposes of
      Conservation Districts and General Subzones

            Kilakila argues that the ICA erred in determining that

the ATST is consistent with the purposes of the conservation

district because of its “unprecedented height, mass, and scale;

industrial appearance; use of hazardous materials, location in

‘Science City’, location in an area that is already 40%


                                      58
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

developed, and substantial impacts[.]”         The issue presents a

mixed question of fact and law, and is therefore “reviewed under

the clearly erroneous standard because the conclusion is

dependent upon the facts and circumstances of the particular

case.”   Save Diamond Head Waters, 121 Hawai#i at 25, 211 P.3d at

83 (quoting Del Monte Fresh Produce, 112 Hawai#i at 499, 146 P.3d

at 1076).

            To grant a CDUP in a conservation district, HAR

§ 13-5-30(c)(1) requires that the proposed land use is

“consistent with the purpose of the conservation district[.]”

Additionally, HAR § 13-5-30(c)(2) requires that the proposed land

use must be “consistent with the objectives of the subzone of the

land on which the use will occur[.]”        The ATST must therefore be

consistent with the purposes of general subzones and conservation

districts.

            A general subzone seeks to “designate open space where

specific conservation uses may not be defined, but where urban

use would be premature.”      HAR § 13-5-14(a).      HAR § 13-5-24

together with HAR § 13-5-25 provide guidance on appropriate land

uses in general subzones.      HAR § 13-5-24 lists “astronomy

facilities under an approved management plan” as one of the

allowable uses under a resource subzone.         HAR § 13-5-25 states

that “[i]n addition to the land uses identified [for general

subzones], all identified land uses . . . for the . . . resource

                                    59
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

subzones also apply to the general subzone, unless otherwise

noted.”   Together, these rules specifically permit the

construction of astronomy facilities and do not specify a limit

as to size, appearance, or other characteristics.           As an

astronomy facility, the ATST falls under an appropriate use and

is not inconsistent with the purposes of a general subzone.

           Additionally, as discussed above, the ATST complies

with the broad purposes set out in the statute and agency rules

regulating conservation districts.        See HAR § 13-5-1 (directing

BLNR to manage natural and cultural resources “to promote their

long-term sustainability and the public health, safety, and

welfare”); HRS § 183C-1 (stating that the legislature created

conservation districts “to conserve, protect, and preserve the

important natural resources of the State through appropriate

management and use to promote their long-term sustainability and

the public health, safety and welfare”).

           In sum, BLNR did not erroneously conclude that the ATST

was consistent with the purposes of both general subzones and

conservation districts.

                            IV.   Conclusion

           For the reasons stated above, BLNR properly granted

CDUP MA-11-04 for construction of the ATST.          The permit did not

suffer from the procedural infirmities of prejudgment or improper

ex parte communications, BLNR made valid findings under the

                                    60
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

applicable permit criteria, and the ATST is not inconsistent with

the purposes of the conservation district.         Therefore, the ICA’s

November 13, 2014 Judgment on Appeal is affirmed.

David Kimo Frankel and                   /s/ Mark E. Recktenwald
Sharla Ann Manley
for petitioner                           /s/ Paula A. Nakayama
Kilakila #O Haleakalâ
                                         /s/ Sabrina S. McKenna
Linda L.W. Chow
for respondents Board of
Land and Natural Resources,
Department of Land and Natural
Resources, and Suzanne Case,
in her official capacity as
Chairperson of the Board of
Land and Natural Resources

Lisa Woods Munger, Lisa A.
Bail, Kimberly A. Vossman,
and Christine A. Terada
for respondent University
of Hawai#i




                                    61